      Case: 1:19-mj-09173-WHB Doc #: 1-1 Filed: 07/02/19 1 of 5. PageID #: 2

                                                                              1:19 MJ 9173
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



Your Affiant, Brian A. Roman, being first duly sworn, herby deposes and states:

                                          Introduction
       1.      Your Affiant is currently employed as a Special Agent (S/A) with the United

States Department of Homeland Security (DHS), Immigration and Customs Enforcement (ICE),

Homeland Security Investigations (HSI), authorized to conduct investigations on behalf of DHS

ICE HSI and have been so employed since March 2009. I am currently assigned to the HSI

Cleveland, Ohio Office and the Cuyahoga County Regional Human Trafficking Task Force

(HTTF). I have participated in investigations targeting individuals and organizations involved in

human trafficking offenses, narcotic offenses, and firearms offenses in the Northern District of

Ohio and elsewhere.


       2.      Your Affiant is an "Investigative or Law Enforcement Officer" of the United

States within the meaning of Title 18, United States Code, Section 2510(7), and am empowered

by law to conduct investigations and to make arrests for offenses enumerated in Title 18, United

States Code, Section 2516. The Affiant is also empowered under Title 19, United States Code,

Section 1589a to serve any warrant under the authority of the United States and make

warrantless felony arrests for any crime against the United States. Your Affiant is a Customs

Officer as defined by Title 19 of the United States Code and is authorized to conduct warrantless

searches at the United States border or the functional equivalent of the United States border.
      Case: 1:19-mj-09173-WHB Doc #: 1-1 Filed: 07/02/19 2 of 5. PageID #: 3



       3.      Your Affiant has received specialized training at the Federal Law Enforcement

Training Facility, located in Glynco, Georgia, regarding the investigation of various violations of

criminal law. As part of my training, I have received specialized instruction about human

trafficking, narcotics, firearms violations, money laundering and various techniques for

investigating persons and organizations engaged in this unlawful conduct. Your Affiant has

participated in investigations involving human trafficking, narcotics and firearms.


                                         PROBABLE CAUSE


       4.      On January 16, 2019, the HTTF received information from the Fairview Hospital

in Cleveland, Ohio regarding a 17-year-old female possible victim of human trafficking. She

will hereinafter be referred to as TV1. During an interview with the HTTF, TV1 disclosed she

had been staying at a residence in Cleveland with an adult male and another 17-year-old female

victim. The second victim will hereinafter be referred to as TV2. While staying at the residence

TV1 and TV2 met a drug dealer/human trafficker. Both victims were posted on websites

advertising sex for hire. The drug dealer/trafficker would provide transportation to subsequent

“dates”, narcotics to the victims and would require the victims to engage in sexual acts with him.


       5.      Investigators identified the aforementioned residence as well as other possible

residences/locations and on January 25, 2019, made several unsuccessful attempts to locate and

recover TV2.


       6.      On January 28, 2019, investigation led HTTF agents and investigators as well as

additional Special Agents from HSI Cleveland to two (2) additional residences on Cleveland’s

Westside. Again, the HTTF was unable to recover TV2.
      Case: 1:19-mj-09173-WHB Doc #: 1-1 Filed: 07/02/19 3 of 5. PageID #: 4



       7.      On January 29, 2019, HTTF agents recovered TV2 in a vehicle driven by an adult

male identified as Michael PAIGE, a United States citizen, born on XX/XX/19XX. PAIGE’s

complete date of birth was redacted for purposes of this affidavit. When PAIGE was

encountered he was in possession of a loaded .380 automatic handgun.


       8.      As Michael PAIGE was being removed from the vehicle by your Affiant and an

HTTF Task Force Officer (TFO) he immediately informed agents he had a handgun in his right

front vest pocket. Your Affiant retrieved the handgun and handed it to the TFO. The TFO

cleared the firearm. When the firearm was cleared there were seven (7) rounds in the magazine

and no round in the chamber. When your Affiant retrieved the firearm from PAIGE’s pocket

your Affiant asked PAIGE if he was a convicted felon and PAIGE replied he was. Your Affiant

then asked PAIGE if he was supposed to be in possession of the handgun and PAIGE replied he

was not supposed to have the gun. PAIGE was subsequently taken into custody due to an

outstanding arrest warrant for a probation violation.


       9.      Your Affiant conducted a criminal history check on PAIGE. The results of the

records check revealed PAIGE was convicted on or about April 14, 2004 in a Cuyahoga County

Common Pleas Court, case number CR-03-447313-B, for Robbery, Ohio Revised Code Statute

2911.02(A)(2).


       10.     Your Affiant also conducted a record check of the Bersa .380 (serial number:

740705) semiautomatic handgun through the National Crime Information Center (NCIC). The

results of the check revealed the .380 Bersa was reported stolen on March 22, 2011, in the city of

Cleveland.
      Case: 1:19-mj-09173-WHB Doc #: 1-1 Filed: 07/02/19 4 of 5. PageID #: 5



       11.    On February 7, 2019, Cleveland Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) Special Agent Gerrod Briggs completed an Interstate Nexus Determination for

the Bersa S.A., Model Thunder 380, .380 caliber pistol (Serial No. 740705) as well as the .380

caliber ammunition found in PAIGE’s possession on the night of his arrest. The determination

indicated the Bersa S.A., Model Thunder 380, .380 caliber pistol (Serial No. 740705) was

manufactured by Bersa S.A. in Ramos Mejia, Argentina. The six (6) rounds of ammunition

bearing headstamp markings of “PPU 380 AUTO” were manufactured and/or assembled in Prvi

Partizan, Titio Uzice in Serbia. The one (1) round of ammunition bearing headstamp markings of

“BLAZER 380 AUTO” were manufactured and/or assembled by Federal Cartridge Co. in

Anoka, Minnesota or by Cascade Cartridge Inc. in Lewiston, Idaho.
      Case: 1:19-mj-09173-WHB Doc #: 1-1 Filed: 07/02/19 5 of 5. PageID #: 6



                                            CONCLUSION


       12.     Based upon the above listed facts and circumstances, your Affiant believes and

asserts there is probable cause to believe that on January 29, 2019, PAIGE possessed a firearm

and ammunition in and affecting interstate commerce after having been convicted of a crime

punishable by imprisonment for a term exceeding one year, and did so knowingly, in violation of

Title 18, U.S.C., Section 922(g)(1).


       13.     The above violations were committed in the Northern District of Ohio, Eastern

Division. Your Affiant requests that an arrest warrant be issued for Michal PAIGE.




                                                           ________________________________
                                                           Brian A. Roman, Special Agent
                                                           Homeland Security Investigations


Sworn to via telephone after submission by reliable
electronic means. Fed. R. Crim. P. 4.1 and 41(d)(3),
         2nd day of July, 2019.
on this ____
                                                           _______________________________
                                                           __________________
                                                                            ______________
                                                                                        _ _
                                                           Honorable William B Baughman,
                                                                                 aughm
                                                                                     man, JJr.
                                                           United States Magistrate Judge
                                                           Northern District of Ohio
                                                           Eastern Division
